internal_revenue_service p o box cincinnati oh release number release date date date legend m state w program name x program name y dollar amount z dollar amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request in conjunction with your scholarship program w you will also operate a program called x x will offer internships for those who have received scholarships through w internships will be offered through local nonprofits government agencies and occasionally appropriate businesses commencing after the completion of the recipient's high school education through their college graduation the purpose of x is improving and enhancing the capacities skills and talents of the recipients by providing opportunities to ii balance the pursuit of academic learning with the opportunity to be immersed in gain practical experience and mentorships through the real-world of community participation and involvement in the work place and areas of civic endeavors i the utilization of their education to a realization how they can be useful citizens and members of their community through leadership and vision iii be aware of the worth and opportunities of working in the nonprofit and government sectors in order to consider this as a viable and vital work career option post-college students who do not qualify under your scholarship program because they do not demonstrate financial need but will benefit in their growth and development of skills from participation in x in addition there are circumstances students might benefit from x but not qualify under your scholarship program for reasons other than not demonstrating financial need the amount of an annual grant is contemplated to be in the range of y dollar to z dollars you will make the existence of x known by communicating it to school officials students school counselors teachers administrators and local nonprofits you may also publicize through the internet and social media to be eligible to apply an applicant a must have attended and graduated from a high school or other secondary school in the state of m b must have been admitted to an accredited and qualifying institution c must not be related to any director or manager of or substantial_contributor to you be employed by any business of which any such person is a significant owner or be a descendant of such an employee or to any other person who could be designated as a disqualified_person and d must have submitted to you a completed application recipients are selected based on the following criteria a must be at least a high school senior on track to graduate with a minimum cumulative and current grade point average anticipated to be at least ora student in good standing at an accredited and qualified degree-granting post- secondary institution with a minimum cumulative and current grade point average anticipated to be at least b a record of community involvement c involved in meaningful participation in extracurricular activities d must submitted a completed application along with academic transcripts letters of recommendations and student essays e provide a detailed description of the planned fellowship project and the results f personal interview on recipients motivation character ability and potential sought and how the opportunity or experience will benefit the applicant's educational experience and or future career plans and x may be renewed for a subsequent year on evidence of satisfactory performance by the recipient in his or her educational program as well as reviewing past participation in the catalog number 58222y letter internship activities having maintained required commination with your staff and have submitted all required narrative financial reports and evaluations each recipient should submit a narrative report at the conclusion of their internship which includes an assessment of the experience and accomplishments with discussion regarding how that end result compares with the initial project description you will also obtain the comments and critique from the supervising person of the recipient grants will be paid either to the organizations where the recipients perform the internships or to the recipients any grants made directly to the ‘fecipients will require a report with receipts you will take all reasonable steps to recover any funds that the grant recipient has used for improper purpose the selection committee will be appointed by you and should consist of two or more qualified persons the selection committee have the sole authority to award x the selection committee will vary from year to year and will consist of individuals whose families are ineligible to receive grants under x relatives of members of the selection committee or your officers directors or substantial contributors are not eligible for the grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e the grant procedure includes an objective and nondiscriminatory selection process catalog number 58222y letter the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
